I write only to point out the violations of the appellate rules committed by the pro se appellant.
First, he filed a single-spaced brief.  Appellate Rule 19(A) requires double spacing except for quoted matter.  This is not a trivial technicality.  It is difficult to read a single-spaced brief, especially considering the enormous number of briefs every appellate judge must read and the limited amount of time available for reading each brief.
Second, appellant violated Local Appellate Rule 2.2(A), which limits a brief to 25 pages except by prior leave of court. Appellant's single-spaced brief is 19 pages long, which translates to 38 pages of a double-spaced brief.
Anyone who seeks relief from an appellate court or opposes the relief being sought must comply with the rules of the court, and it makes no difference that a litigant is proceeding pro se. Had we discovered these rule violations in time appellant's brief would have been returned to him for reformation.  Loc.App.R. 2.2(B).  Nevertheless, I concur in all respects with the disposition of this appeal on the merits.